Citation Nr: 1809005	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-19 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for right shoulder degenerative joint disease (DJD), to include secondary to lumbar degenerative disc disease.

2. Entitlement to service connection for bilateral pes planus with plantar fibroma, to include secondary to lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987.

The case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2015, the Veteran gave testimony at a hearing before Veteran Law Judge (VLJ) Derek R. Brown. In February 2016, the Board remanded this matter for additional development and adjudication. In June 2017, the Board remanded this matter for an additional hearing before the Board. Accordingly, in September 2017, the Veteran gave testimony at a hearing before VLJ Michael A. Pappas. VA law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017). As is the case here, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board." 38 U.S.C. § 7102 (a) (2012); 38 C.F.R. § 19.3 (2017); Arneson v. Shinseki, 24 Vet. App. 379 (2011). In November 2017, the Board contacted the Veteran via letter to clarify whether the Veteran would like the opportunity for an additional BVA hearing held before a third VLJ who will be assigned to the panel to decide his appeal. The Veteran was notified that he had 30 days from the date of the letter to respond, and should there be no response, the Board will assume that he does not want a third hearing and will proceed accordingly. Given that the 30 days have expired and there has been no response, the Board finds that the Veteran has waived his right to a hearing before the third member of the panel. VLJ K. J. Alibrando has been added to this panel and the Board proceeds accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was previously remanded by the Board in February 2016. In February 2016, the Board remanded the matter to provide the Veteran with an addendum opinion concerning the etiology of his asserted right shoulder disability and his bilateral pes planus with plantar fibroma disability. Accordingly, in March 2016, an addendum opinion was provided. However, for the reasons stated below, the Board finds that an additional VA examination and opinion is necessary.

I. Right Shoulder Disability 

Concerning the Veteran's asserted right shoulder disability, the VA examiner opined that the claimed degenerative joint disease (DJD) involving the right shoulder joint was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner's rationale states that the Veteran's service treatment records (STRs) reveal isolated medical record of right shoulder pain and possible strain, but that there is no documentation of chronic right shoulder condition subsequent. Additionally, the VA examiner supports his opinion with rationale that "the Veteran says he has been having right shoulder pain for the last two years (i.e. since 2009, civilian period)." 

After considering the Veteran's September 2017 testimony before the Board, the Board finds that an additional VA examination and opinion is necessary. The Veteran asserts that his right shoulder disability is the result of a Jeep car accident in the Mohave Desert, during which the Jeep flipped and threw the Veteran out of the vehicle. The Veteran asserts that he had surgery on his elbow for the removal of glass after the crash. The Veteran also contends that his right shoulder pain is the result of lifting and carrying heavy material while on active duty. The Veteran testified that he has experienced right shoulder pain since service and that the pain has worsened over the years. Specifically, the Veteran asserts that he has received treatment through his private employer (records of which he says are unavailable) and cortisone shots in his shoulder, with treatment every 3 months for 4 to 5 years, but that has complained of right shoulder pain for over 30 years. See also March 2017 Appellant's Post-Remand Brief (stating pain since service). Therefore, upon remand, the examiner is to consider the Veteran's September 2017 testimony and provide an opinion that is supported by thorough rationale and a complete history of the Veteran's right shoulder disability.

Upon remand, the examiner is reminded that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The Board also notes that a significant lapse in time between service and post-service medical treatment may be considered a factor in the analysis, but that such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Thus, the examiner is to consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology. 

As for the Veteran's assertions of secondary service connection, the Board notes that the March 2016 VA examiner opined that the condition claimed is less likely than not proximately due to or the result of the Veteran's service-connected condition. The VA examiner provided rationale, which includes that the right shoulder is in a different anatomical area from the lower back and that the conditions are different and separate. However, the Board notes that such opinion regarding secondary service-connection is not sufficiently supported by medical knowledge and rationale, and therefore, is conclusionary in nature. See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).


II. Bilateral Pes Planus with Plantar Fibroma

As for the Veteran's asserted service connection for bilateral pes planus with plantar fibroma, the March 2016 VA examiner opined that the claimed bilateral feet condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The examiner provided rationale that the "Veteran says he has been having chronic pain in both feet with chronic pain and swelling of both feet for the last six years (i.e. since 2005)." The examiner further noted that there is no documentation of chronic bilateral feet conditions in the Veteran's active service records with no documentation immediately after he came out of the service. 

After considering the Veteran's September 2017 testimony before the Board, the Board finds that an additional VA examination and opinion is necessary regarding the Veteran's bilateral feet disabilities. At the September 2017 Board hearing, the Veteran testified that his bilateral feet disability initially started in service from his boots, but that his service-connected back disability has worsened his pes planus. The Veteran also asserts that he has experienced such pain in his bilateral feet since service. See September 2017 hearing transcript; see also March 2017 Appellant's Post-Remand Brief (stating pain since service). Upon remand, the examiner is to consider the Veteran's September 2017 testimony and provide an opinion that is supported by thorough rationale and a complete history of the Veteran's pes planus disability.

Again, the examiner is reminded that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford, 3 Vet. App. at 89. The Board also notes that a significant lapse in time between service and post-service medical treatment may be considered a factor in the analysis, but that such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. See Maxson, 230 F.3d at 1330; Buchanan , 451 F.3d at 1331. Thus, the examiner is to consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology. 

As for the Veteran's assertions of secondary service connection, the VA examiner opined that the Veteran's bilateral feet conditions are less likely than not proximately due to or the result of the Veteran's service-connected back disability, explaining that the bilateral feet conditions are different and separate to the back disability and in different anatomical areas. Again, the Board notes that such opinion regarding secondary service-connection is not sufficiently supported by medical knowledge and rationale, and therefore, is conclusionary in nature. See Jones, 23 Vet. App. at 390.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and ongoing VA treatment records, to include those from the Detroit, Michigan VA Medical Center.

2. Contact the Veteran and request that he submit or authorize the release of private treatment records, to include any treatment received through his private employer. See September 2017 Hearing Transcript. If a completed authorization form is provided, attempt to obtain the identified records.

If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

3. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right shoulder disability. The electronic claims file, to include the Veteran's service treatment records, lay statements and testimonies, and treatment records, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should opine to the following:

i. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability is related to his active duty service, to include as due to a Jeep accident in service and heavy lifting and carrying in service?

ii. If not, is at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability is caused or aggravated by service-connected lumbar degenerative disc disease?

Any opinion provided must be sufficiently supported by medical knowledge and rationale, and therefore, not conclusionary in nature. See Jones, 23 Vet. App. at 390.

The examiner's attention is specifically directed to the Veteran's September 2017 hearing testimony. The Veteran asserts that he has experienced right shoulder pain since service and that the pain has worsened over the years. See also March 2017 Appellant's Post-Remand Brief (stating pain since service). 

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377.

The examiner is reminded that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford, 3 Vet. App. at 89. A significant lapse in time between service and post-service medical treatment may be considered a factor in the analysis, but that such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. See Maxson, 230 F.3d at 1330; Buchanan, 451 F.3d at 1331.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, 23 Vet. App. 382.

4. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral pes planus with plantar fibroma disability. The electronic claims file, to include the Veteran's service treatment records, lay statements and testimonies, and treatment records, must be reviewed by the examiner, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should opine to the following:

i. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral pes planus with plantar fibroma disability is related to his active duty service, to include as due to his military boots in service?

ii. If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral pes planus with plantar fibroma disability is caused or aggravated by service-connected lumbar degenerative disc disease?

Any opinion provided must be sufficiently supported by medical knowledge and rationale, and therefore, not conclusionary in nature. See Jones, 23 Vet. App. at 390.

The examiner's attention is specifically directed to the Veteran's September 2017 hearing testimony. The Veteran testified that his bilateral feet disability initially started in service from his boots, but that his service-connected back disability has worsened his pes planus. The Veteran also asserts that he has experienced such pain in his bilateral feet since service. See September 2017 hearing transcript; see also March 2017 Appellant's Post-Remand Brief (stating pain since service).

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's testimony. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau, 492 F.3d at 1377.

The examiner is reminded that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford, 3 Vet. App. at 89. A significant lapse in time between service and post-service medical treatment may be considered a factor in the analysis, but that such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. See Maxson, 230 F.3d at 1330; Buchanan, 451 F.3d at 1331.

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, 23 Vet. App. 382.

5. After the development directed above has been completed, and after any additional development deemed necessary, readjudicate the issues on appeal. If a benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

	(CONTINUED ON NEXT PAGE)















The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


__________________________                      __________________________
           MICHAEL A. PAPPAS			 DEREK R. BROWN
             Veterans Law Judge,                                            Veterans Law Judge,
       Board of Veterans' Appeals                                  Board of Veterans' Appeals


__________________________
K. J. ALIBRANDO
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




